DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-34 and 36-49 are pending for examination.  Claims 1-25 were cancelled in preliminary amendments filed 01/11/2019.  Claims 35 and 50 were cancelled in claim amendments filed 04/23/2021.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Lucas Hjelle (Registration No. 72,945) on 05/03/2021.
The application has been amended as follows:

26. A device debugging system comprising:
a processor to:
implement an instant messaging (IM) client and receive a chat message;
configure a debugging trigger based on the chat message;


analyze the device state data to determine whether to execute the debugging process locally or remotely; and
a memory to store the device state data within a memory image, the memory image being an input to a debugger to execute the debugging process.


Allowable Subject Matter
Claims 26-34 and 36-49 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 26, 38, and 41 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 26: “…analyze the device state data to determine whether to execute the debugging process locally or remotely; and…”
Claim 38
Claim 41: “…store the device state data within a memory image on the device under test, the memory image being an input to a debugger to execute the debugging process; and execute a debugging local process on the device under test.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114